—Appeals by the defendant from two judgments of the County Court, Rock-land County (Kelly, J.), both rendered November 17, 1999, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 99-154, and criminal possession of a controlled substance in the third degree under Indictment No. 99-263, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as a part of his plea agreement (see People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.